Title: John Quincy Adams, Josiah Quincy, III, Accounts with John Adams’s Estate, September 1826
From: Adams, John Quincy,Quincy, Josiah, III
To: 


				
					
					September 1826
				
            No 1.Dr. The Executors of the last will & testament of John Adams
            
            To Cash in hands of Miss Smith52000do of D. Spear Sale of Salt Grass16625Carried forward$68625
            
            in Acct with his EstateCrBy Cash paid Haskell & Whitney No 1.13104" " M Knight, Mourning 2.1136" " P Turner Shoes 3200" " T Phipps Hadkfs4263" M K & E Marsh, Shoes5366" Kuhn John Cloths61050" Moore M. Bonnets71600" Marsh & L. L. Work8521" Foster P. Gloves9517" Fairbanks G. Hats10600" Bassett C. Shoes11588" Williams H. H Jr. Mourning12604" Hartshorne Hats13250" Moore C. Crape14931" Brigham J & Co. Mourning154505" Whitney & Haskell do162000" Marsh M. K & E. Shoes17225" Elisha Turner Cloths185303" F & J. Williams Horse hire19600" Ballard & Wright B. Patriot20844"L. C. Smith Acct current Aug & July2216269$51476
            No 1.Dr The Executors of the Estate of the late John Adams
            
            To Cash recd brought forward68625
            
            in acct with his EstateCrBy Cash Paid Dan Hobart SextonNo 21700" John Briesler bill July 1826234875" Dan Spear Expenses sale of Grass241050" Quincy Tufts Gloves25150" Cummings & Hilliard26 81" By Amount Brought forward5147658332Balance carried to acct No 2.10293$68625
            
            Errors Excepted
				
					(Signed) J. Q. Adams(Signed) Josiah QuincyExecutors
				
				
			